USCA11 Case: 20-10503      Date Filed: 10/26/2021    Page: 1 of 35




                                             [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10503
                   ____________________

MATTHEW SCHANTZ,
                                               Plaintiff-Appellant,
versus
BENNY DELOACH,
former Sheriff of Appling County, Georgia,
in his individual capacity,


                                             Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 2:17-cv-00157-LGW-BWC
                   ____________________
USCA11 Case: 20-10503        Date Filed: 10/26/2021      Page: 2 of 35




2                       Opinion of the Court                 20-10503


Before JORDAN, BRASHER, and JULIE CARNES, Circuit Judges.
JULIE CARNES, Circuit Judge:
       Plaintiff appeals the district court’s order granting qualified
immunity to Defendant on Plaintiff’s § 1983 excessive force claim
based on Defendant’s use of deadly force during a high-speed chase
that Plaintiff initiated when he ran from police on his motorcycle.
After granting summary judgment to Defendant on Plaintiff’s
§ 1983 claim, the district court declined to exercise jurisdiction over
Plaintiff’s remaining state claims and dismissed those claims with-
out prejudice. Plaintiff appeals both the qualified immunity ruling
on his § 1983 claim and the dismissal of his state claims. Having
carefully reviewed the record and the briefs, and after oral argu-
ment, we find no error and thus affirm the district court.
                          BACKGROUND
       On the afternoon of June 17, 2016, Plaintiff Matthew
Schantz was driving his motorcycle from Perry, Georgia to St. Si-
mons Island, where he planned to meet his mother at the beach.
Plaintiff smoked marijuana prior to leaving Perry that morning,
and he had marijuana on his person as drove from Perry to St. Si-
mons.
        While traveling south on Highway 341 through Appling
County on route to St. Simons, Plaintiff passed Appling County po-
lice officer Tim Sullivan, who was driving on the opposite side of
the highway. Officer Sullivan made a U-turn and began following
USCA11 Case: 20-10503             Date Filed: 10/26/2021          Page: 3 of 35




20-10503                    Opinion of the Court                                 3

Plaintiff. After pacing Plaintiff for a mile or two, Sullivan pulled up
behind Plaintiff and activated his blue lights. Plaintiff did not have
a registration tag on his motorcycle, but he did not believe he had
committed any other traffic violations. Nevertheless, Plaintiff de-
cided to take off instead of stopping, in part because he had mariju-
ana on him at the time and he did not want to go to jail.1
        When Plaintiff accelerated rather than stopping, Officer Sul-
livan pursued Plaintiff and a high-speed chase ensued. Several
other Appling County officers eventually joined the chase as Plain-
tiff continued driving south down Highway 341, away from Sulli-
van. Appling County Sheriff’s Deputy Robert Eunice became
aware of the chase while he was monitoring radio traffic. Soon
thereafter, Eunice joined the chase and became the lead pursuit ve-
hicle.
        Eunice recalled that the chase reached speeds well in excess
of 100 miles per hour as Plaintiff drove away from the officers pur-
suing him through Appling County, and Plaintiff did not dispute
that he drove at speeds of up to 130 miles per hour and that he ran
a red light in downtown Baxley, Georgia while trying to evade the
officers. Plaintiff testified that the officers tried to get him to stop


1 This was not the first time Plaintiff had run from police trying to conduct a
traffic or investigatory stop. Plaintiff was arrested after trying to outrun police
on a different motorcycle in 2015. Then in April 2016, Plaintiff ran from the
Cobb County police on foot to avoid being caught with marijuana. An eluding
charge related to that incident was dropped, but Plaintiff served nearly a
month in jail and was put on probation for possession of marijuana.
USCA11 Case: 20-10503         Date Filed: 10/26/2021     Page: 4 of 35




4                       Opinion of the Court                  20-10503

by pulling in front of him on the highway, but that he managed to
swerve around and accelerate away from them. The Appling
County officers pursued Plaintiff down Highway 341 towards
Wayne County until they lost sight of him, at which time they tem-
porarily discontinued the chase.
       At some point during the chase, Wayne County Sheriff’s
Captain Kenny Poppell, who was in an unmarked patrol car headed
north on Highway 341 towards Odum, Georgia, heard a call over
the radio about the chase in Appling County. A few minutes later,
Poppell saw a single headlight from a motorcycle driving south on
Highway 341 towards him, which he suspected was the motorcycle
involved in the chase. Wanting to investigate, Poppell turned onto
the southbound lane of the highway and began driving at about 90
miles per hour in the same direction the motorcycle was traveling.
Plaintiff, who Poppell testified was laying across the fuel tank of the
motorcycle in a “race mode” stance, caught up to and passed Pop-
pell.
        Poppell eventually lost sight of Plaintiff after he passed by on
his motorcycle. Assuming Plaintiff had turned off Highway 341
onto a side road, Poppell decided to drive to Odum, to see if he
could catch up with Plaintiff there. After he reached Odum, Pop-
pell caught sight of Plaintiff again, and this time Poppell saw Plain-
tiff cross two large speed bumps at a high rate of speed and while
driving only on the rear wheel of his motorcycle. Poppell testified
that he then saw Plaintiff turn back onto the northbound lane of
Highway 341. Poppell stated that after Plaintiff turned back north
USCA11 Case: 20-10503          Date Filed: 10/26/2021       Page: 5 of 35




20-10503                 Opinion of the Court                          5

on Highway 341, he drove in the opposing lane of the highway to
evade two patrol cars that were pursuing him, running the oncom-
ing southbound traffic off the road. However, Plaintiff denied that
he encountered any traffic other than patrol cars at this point dur-
ing the chase, and we again assume that is true for purposes of this
appeal.
        As Plaintiff’s chase proceeded from Appling into Wayne
County and back towards Appling County again, officers from
both police departments shared details about the continuing chase
over radio traffic. As noted, Wayne County Sheriff’s Captain Pop-
pell learned about the chase by listening to radio traffic coming in
from Appling County. Likewise, Appling County officers and De-
fendant Benny DeLoach, the Sheriff of Appling County at the
time 2, learned about Plaintiff’s whereabouts and his activities after
he left Appling County by listening to Wayne County radio traffic.
Audio excerpts from Appling and Wayne County radio traffic dur-
ing the relevant time period report Plaintiff engaging in a number
of reckless activities during the chase, including: (1) traveling at a
speed of 130 miles per hour, (2) “zipping around some big trucks,”
(3) “coming into heavy traffic” and weaving “in and out of traffic,”
(4) driving into “oncoming traffic,” (5) doing a “wheelie,” and
(6) “not slowing up for anything.”
       Plaintiff acknowledges that the Appling and Wayne County
radio traffic accurately describes some of his conduct during the

2 DeLoach retired from his position as Sheriff on December 31, 2016.
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 6 of 35




6                      Opinion of the Court                 20-10503

chase. Again, Plaintiff did not dispute that he traveled at speeds in
excess of 100 miles per hour and up to 130 miles per hour and that
he had to swerve around and perform other evasive maneuvers to
avoid officers who were pursuing him during the chase. In addi-
tion, Plaintiff admitted that he “popped wheelies,” drove into the
opposing lane of the highway, and ran a red light in downtown
Baxley, Georgia.
       Plaintiff disputes certain facts reported in the radio traffic—
for example, Plaintiff claims there was no traffic on the road during
the chase, and he insists that his driving did not pose a danger to
other motorists or pedestrians because he kept a “diligent lookout”
throughout the chase. But regardless of how safely Plaintiff be-
lieves he was driving and whether Plaintiff in fact encountered
other civilian motorists during the chase, it is undisputed that—in
addition to traveling at an extremely high rate of speed, swerving
around patrol cars, and running a red light in a downtown area, all
of which Plaintiff admits to and was observed doing in Appling
County—Defendant heard reports over radio traffic that Plaintiff
was weaving in and out of traffic, heading into oncoming traffic,
and driving on the wrong side of the road, all while still driving at
speeds in excess of 100 miles per hour, as the chase continued
through Wayne County.
      After he turned north onto Highway 341 in Wayne County
and drove back towards Appling County for some time, Plaintiff
eventually reached the intersection of Highway 341 and Brent-
wood Road, near the border of Wayne and Appling Counties.
USCA11 Case: 20-10503         Date Filed: 10/26/2021     Page: 7 of 35




20-10503                Opinion of the Court                          7

Defendant and Eunice, who knew via Wayne County radio traffic
that Plaintiff was headed back towards Appling County, had taken
up positions at the intersection. When Eunice noticed Plaintiff
speeding up as he approached the intersection, he pulled his truck
off the road and allowed Plaintiff to “zigzag around” him. Eunice
then backed his truck up onto the highway and began chasing
Plaintiff again. Shortly thereafter, Plaintiff’s motorcycle slid to a
stop. By the time Plaintiff stopped, he had engaged in what he
acknowledged was a “long chase.” Defense counsel estimated that
the chase had lasted at least 30 miles based on the distance between
Baxley to Odum. Plaintiff could not confirm the exact distance, but
we take judicial notice of the fact that Baxley is approximately 22
miles from Odum, meaning that the chase had to have lasted for at
least that distance.
        Defendant was standing in front of his patrol car when Plain-
tiff’s motorcycle came to a stop after zigzagging around Eunice. As
the motorcycle slid to a stop, Defendant fired one shot from his
shotgun, which was loaded with buckshot. Defendant testified that
he fired this first shot into the air as a warning, but Plaintiff claims
Defendant fired the shot directly towards him. According to Plain-
tiff, he saw Defendant point the shotgun at him and he subse-
quently heard the ping of a projectile strike against metal and the
pavement below.
        Whatever Defendant’s intent, his first shot missed Plaintiff.
Plaintiff momentarily stopped his motorcycle and put at least one
of his hands up, but he quickly put both hands back on the throttle
USCA11 Case: 20-10503           Date Filed: 10/26/2021       Page: 8 of 35




8                         Opinion of the Court                    20-10503

and restarted the motorcycle. Defendant testified that the motor-
cycle was headed directly towards him when Plaintiff restarted it,
but Plaintiff claims he was trying to flee the officers rather than
drive toward them and that the motorcycle was pointed away from
Defendant at the time. We assume the latter is true for purposes
of this appeal. It is undisputed that when Plaintiff restarted his mo-
torcycle, Defendant fired a second shot, this time directly at Plain-
tiff, causing buckshot to penetrate Plaintiff’s helmet, face, and neck.
Construing the facts in favor of Plaintiff, he then complied with
Eunice’s command to stop and surrender. 3
       Plaintiff subsequently filed this action against Defendant in
his individual capacity, asserting a Fourth Amendment excessive
force claim under § 1983 as well as various state claims. Following
discovery, Defendant moved for summary judgment as to all of
Plaintiff’s claims. The district court held a hearing on the summary
judgment motion and gave the parties an opportunity to supple-
ment the record. Thereafter, the court granted summary judg-
ment to Defendant as to Plaintiff’s Fourth Amendment § 1983
claim on the ground of qualified immunity. The court then de-
clined to exercise pendant jurisdiction over Plaintiff’s remaining
state claims, and it dismissed those claims without prejudice and
without considering the merits. Plaintiff appealed the district


3 Defendant testified that Plaintiff laid his bike down and began running to-
wards the woods after he was shot, but Plaintiff denies running. We assume
Plaintiff’s version of the facts is true for purposes of this appeal.
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 9 of 35




20-10503               Opinion of the Court                         9

court’s summary judgment ruling on his § 1983 claim, as well as
the court’s dismissal of his state claims.
                           DISCUSSION
I.    Standard of Review
        We review the district court’s grant of summary judgment
based on qualified immunity de novo, and we apply the same legal
standards as the district court. Khoury v. Miami-Dade Cty. Sch.
Bd., 4 F.4th 1118, 1124 (11th Cir. 2021). In conducting our review,
we resolve any factual disputes in favor of Plaintiff and then decide
whether Defendant is entitled to qualified immunity under Plain-
tiff’s version of the facts. Id. at 1124–25. See also Tolan v. Cotton,
572 U.S. 650, 656 (2014). We acknowledge that the “facts, as ac-
cepted at the summary judgment stage of the proceedings, may not
be the actual facts of the case.” McCullough v. Antolini, 559 F.3d
1201, 1202 (11th Cir. 2009) (quotation marks omitted). Neverthe-
less, we view the facts from Plaintiff’s perspective because the de-
terminative issue on appeal is “not which facts the parties might be
able to prove” but whether “certain given facts” demonstrate a vi-
olation of clearly established law. Crenshaw v. Lister, 556 F.3d
1283, 1289 (11th Cir. 2009).
II.   Plaintiff’s Fourth Amendment Excessive Force Claim
      A.     Qualified Immunity
       Qualified immunity “completely protects government offi-
cials performing discretionary functions from suit in their individ-
ual capacities unless their conduct violates clearly established
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 10 of 35




10                      Opinion of the Court                 20-10503

statutory or constitutional rights of which a reasonable person
would have known.” Marbury v. Warden, 936 F.3d 1227, 1232
(11th Cir. 2019) (quotation marks omitted). To be clearly estab-
lished, the contours of a right must be “sufficiently definite that any
reasonable official in the defendant’s shoes would have understood
that he was violating it.” Kisela v. Hughes, 138 S. Ct. 1148, 1153
(2018) (quotation marks omitted). In other words, “existing prece-
dent must have placed the statutory or constitutional question be-
yond debate” and given the official fair warning that his conduct
violated the law. Id. at 1152 (quotation marks omitted). Fair warn-
ing is usually provided by “materially similar precedent from the
Supreme Court, this Court, or the highest state court in which the
case arose.” Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018).
“Authoritative judicial decisions” may also “establish broad princi-
ples of law that are clearly applicable to the conduct at issue.” Id.
(quotation marks omitted). And very occasionally, “it may be ob-
vious from explicit statutory or constitutional statements that con-
duct is unconstitutional.” Id. at 1296–97 (quotation marks omit-
ted).
        A defendant who asserts qualified immunity has the initial
burden of showing he was acting within the scope of his discretion-
ary authority when he took the allegedly unconstitutional action.
See Patel v. Lanier Cty., 969 F.3d 1173, 1181 (11th Cir. 2020). As-
suming the defendant makes the required showing, the burden
shifts to the plaintiff to show that qualified immunity is not war-
ranted by alleging (1) the violation of a constitutional right, (2)
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 11 of 35




20-10503                Opinion of the Court                        11

which right was clearly established at the time of the alleged mis-
conduct. See id. Plaintiff does not dispute that Defendant was act-
ing in his discretionary authority when Defendant used deadly
force while trying to apprehend Plaintiff during the chase that oc-
curred on June 17, 2016. The burden thus lies with Plaintiff to show
that Defendant’s use of deadly force under the circumstances vio-
lated a constitutional right and that the right was clearly established
at the time of the incident. The district court bypassed the first
prong of the analysis and granted summary judgment to Defendant
based on the lack of clearly established law that would have put
Defendant on notice that his conduct was unlawful.
       As discussed below, we agree with the district court’s deci-
sion to dispose of Plaintiff’s § 1983 claim on the clearly established
prong of the qualified immunity analysis. Assuming Plaintiff’s mo-
torcycle was not headed directly towards Defendant when Plaintiff
was shot, reasonable minds could perhaps disagree as to whether
his use of deadly force under the circumstances violated the Fourth
Amendment. But Plaintiff does not cite, and we have not found,
any clearly established law that would have given Defendant fair
warning that his use of deadly force to bring an end to Plaintiff’s
high-speed chase was excessive or otherwise unreasonable given
the events that immediately preceded the shooting. Defendant is
thus entitled to qualified immunity.
       B.     Excessive Force under the Fourth Amendment
       Plaintiff’s excessive force claim is analyzed under the objec-
tive reasonableness standard of the Fourth Amendment. Plumhoff
USCA11 Case: 20-10503       Date Filed: 10/26/2021    Page: 12 of 35




12                     Opinion of the Court                20-10503

v. Rickard, 572 U.S. 765, 774 (2014) (citing Graham v. Connor, 490
U.S. 386 (1989) and Tennessee v. Garner, 471 U.S. 1 (1985)). Rea-
sonableness in this context depends on all the circumstances rele-
vant to an officer’s decision to use force and the amount of force
used. Jean–Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010).
We view those circumstances “from the perspective of a reasona-
ble officer on the scene, rather than with the 20/20 vision of hind-
sight.” Plumhoff, 572 U.S. at 775 (quotation marks omitted). And
we consider the fact that officers often must “make split-second
judgments—in circumstances that are tense, uncertain, and rapidly
evolving—about the amount of force that is necessary in a particu-
lar situation.” Id. (quotation marks omitted).
       To determine whether an officer has used excessive force
under the above standard, we weigh the level of force used against
(1) the severity of the suspect’s crime, (2) the immediacy of the
threat posed by the suspect to the safety of the officers or others,
and (3) whether the suspect sought to evade or resist arrest. See
Kisela, 138 S. Ct. at 1152. Applying those factors, this Court has
held that an officer may constitutionally use deadly force when:
(1) he “has probable cause to believe that the suspect poses a threat
of serious physical harm, either to the officer or to others” or that
the suspect “has committed a crime involving the infliction or
threatened infliction of serious physical harm,” (2) he “reasonably
believes that the use of deadly force [i]s necessary to prevent es-
cape” and (3) he “has given some warning about the possible use
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 13 of 35




20-10503               Opinion of the Court                        13

of deadly force, if feasible.” McCullough, 559 F.3d at 1206 (quota-
tion marks omitted).
        There is no question it would have been reasonable for De-
fendant to use deadly force to protect himself if Plaintiff had re-
started his motorcycle and aimed it directly at Defendant, as De-
fendant claims. See id. at 1207–08 (describing several cases where
this Court has authorized the use of deadly force against a suspect
who was endangering an officer’s life with his vehicle). But at this
stage of the litigation, we must construe the testimony and the
physical evidence in the light most favorable to Plaintiff. See To-
lan, 572 U.S. at 657 (warning against importing “genuinely disputed
factual propositions” into the analysis when deciding a motion for
summary judgment on qualified immunity grounds). Plaintiff tes-
tified that he was trying to flee rather than drive towards the offic-
ers, and that his motorcycle was pointed away from Defendant
when he was shot. Assuming Plaintiff’s version of the facts is true,
it is a closer question whether Defendant’s use of deadly force
against Plaintiff violated the Fourth Amendment. As such, we pro-
ceed directly to the clearly established law prong of the analysis.
See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (concluding that
courts have discretion to decide “which of the two prongs of the
qualified immunity analysis should be addressed first in light of the
circumstances in the particular case at hand”).
      C.     Clearly Established Law
        Even assuming a Fourth Amendment violation, Defendant
is entitled to qualified immunity unless Plaintiff can point to some
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 14 of 35




14                      Opinion of the Court                 20-10503

clearly established law that would have made it apparent to De-
fendant at the time of the shooting that his conduct was unconsti-
tutional. As discussed, the “salient question” on this prong of the
analysis is whether the preexisting law at the time of the shooting
gave “fair warning” to Defendant that his use of deadly force was
unconstitutional under the circumstances that confronted Defend-
ant when he shot Plaintiff. See Vaughan v. Cox, 343 F.3d 1323,
1332 (11th Cir. 2003) (quotation marks omitted). Plaintiff does not
cite, and we have not found, any such clearly established law.
       To briefly recap the relevant undisputed facts, Plaintiff initi-
ated the high-speed chase that culminated in his shooting when he
ignored Appling County Officer Sullivan’s clear mandate to stop
after Sullivan pulled behind Plaintiff’s motorcycle and activated his
blue lights. It is undisputed that Plaintiff subsequently led multiple
officers on a lengthy chase through Appling and Wayne Counties,
during which Plaintiff concedes he swerved and zigzagged around
patrol cars, ran a red light in a downtown area, popped wheelies,
and made U-turns on Highway 341—all while traveling at speeds
in excess of 100 miles per hour and reaching up to 130 miles per
hour. It is also undisputed that Defendant, when he encountered
Plaintiff heading back towards Appling County at the intersection
of Highway 341 and Brentwood Road, had heard reports over
Wayne County radio traffic that Plaintiff had continued the chase
through Wayne County, that he was still driving at speeds in excess
of 100 miles per hour, that he was weaving in and out of traffic and
heading into oncoming traffic while driving on the wrong side of
USCA11 Case: 20-10503      Date Filed: 10/26/2021    Page: 15 of 35




20-10503               Opinion of the Court                      15

the road, and that he was not stopping or slowing down “for any-
thing.”
       Soon after Plaintiff encountered Defendant and Eunice
where they had set up positions at the Brentwood Road intersec-
tion of Highway 341, Defendant fired one round from his shotgun
that missed Plaintiff. Plaintiff’s motorcycle slid to a stop and he
momentarily put at least one hand up. But instead of keeping his
hands up and stopping, Plaintiff quickly returned his hands to the
throttle and restarted his motorcycle. When Plaintiff restarted his
motorcycle, Defendant fired a second round from his shotgun, this
time hitting Plaintiff. Plaintiff was injured when he was struck in
the helmet, neck, and face by buckshot from the second shot that
Defendant fired.
       Again, we assume that Plaintiff was not driving his motor-
cycle towards Defendant when he was shot, which clearly would
have authorized Defendant’s use of deadly force to protect his own
life. Nevertheless, a reasonable officer in Defendant’s position
could have concluded at the time of the shooting that Plaintiff in-
tended to resume the chase he had initiated earlier. Indeed, Plain-
tiff admitted that he was trying to flee from the officers when he
was shot. The determinative question on the clearly established
law prong of the analysis is thus whether an officer in Defendant’s
position at the time of the shooting—with all the information De-
fendant possessed about Plaintiff’s conduct during the chase up to
that point and with the reasonable belief that Plaintiff intended to
continue the chase if allowed to escape—would have known, based
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 16 of 35




16                      Opinion of the Court                 20-10503

on preexisting law, that it violated the Fourth Amendment to use
deadly force against Plaintiff to bring an end to the chase. We think
not.
       The most factually similar precedent from the Supreme
Court is Plumhoff v. Rickard, 572 U.S. 765 (2014). In Plumhoff, an
officer pulled over a car for a headlight violation and, noticing a
large indentation in the windshield, asked the suspect driver if he
had been drinking. See id. at 768–69. The suspect responded that
he had not been drinking, but the officer asked him to step out of
the car when he failed to produce his driver’s license. See id. at 769.
Rather than complying with the officer’s request, the suspect sped
away, initiating a high-speed chase down I-40 that ultimately was
joined by five additional officers. See id. During the chase, the
suspect swerved through traffic at speeds that reached over 100
miles per hour. See id.
       The officers pursuing the suspect in Plumhoff were unsuc-
cessful in their attempt to stop the suspect’s car with a “rolling
roadblock” on I-40, but there was a brief pause in the chase when
the suspect exited the interstate, spun out in a parking lot after his
car made contact with one of the patrol cars that was pursuing him,
and momentarily came to a stop after colliding with another patrol
car. See id. The suspect quickly began attempting to escape by
maneuvering and accelerating his car. See id. As the suspect’s tires
started spinning and his car began to rock back and forth, one of
the officers fired three shots into the car. See id. at 770. The sus-
pect then put his car in reverse and maneuvered onto another
USCA11 Case: 20-10503          Date Filed: 10/26/2021        Page: 17 of 35




20-10503                  Opinion of the Court                            17

street, at which time the officers fired twelve shots into his car,
causing him to lose control and crash into a building. See id.
       The suspect in Plumhoff died 4 from a combination of gun-
shot wounds and the injuries he suffered in the crash that ended
the chase. See id. His surviving daughter asserted a § 1983 claim
against the individual officers involved in the chase, alleging that
their use of deadly force against her father was excessive and vio-
lated the Fourth Amendment. See id. The officers moved for sum-
mary judgment based on qualified immunity, but the district court
denied their motion and the Sixth Circuit affirmed. See id. The
Supreme Court granted certiorari and reversed, disagreeing with
the lower courts as to both the question whether the suspect’s
Fourth Amendment rights had been violated as well as the ques-
tion whether any such violation was clearly established at the time
of the incident. See id. at 768, 771.
        On the constitutional violation prong, the Court in Plum-
hoff cited Scott v. Harris, 550 U.S. 372 (2007) for the rule that an
officer’s “attempt to terminate a dangerous high-speed car chase
that threatens the lives of innocent bystanders does not violate the
Fourth Amendment, even when it places the fleeing motorist at
risk of serious injury or death.” See Plumhoff, 572 U.S. at 776 (quo-
tation marks omitted). According to the Court, that rule—deter-
minative in Scott—likewise governed Plumhoff, which involved a


4 The suspect’s passenger also died of gunshot wounds and other injuries. See
Plumhoff, 572 U.S. at 770.
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 18 of 35




18                      Opinion of the Court                 20-10503

chase that “exceeded 100 miles per hour and lasted over five
minutes” and during which the suspect’s “reckless driving posed a
grave public safety risk.” See id. That was true even though the
suspect’s car “came temporarily to a near standstill” prior to the
shooting because the suspect “resumed maneuvering his car”
within seconds, attempting—and managing briefly—to escape.
See id. Given those facts, the Court explained, “all that a reasona-
ble police officer could have concluded” when the shots were fired
was that the suspect “was intent on resuming his flight and that, if
he was allowed to do so, he would once again pose a deadly threat
for others on the road.” See id. at 777. Thus, the Court concluded,
“it is beyond serious dispute that [the suspect’s] flight posed a grave
public safety risk” and that “the police acted reasonably in using
deadly force to end that risk.” Id.
        The Supreme Court in Plumhoff held further that, even if
the suspect’s Fourth Amendment rights had been violated, the of-
ficers who shot him would be entitled to qualified immunity. See
id. at 778–81. Citing Brosseau v. Haugen, 543 U.S. 194 (2004), the
Court noted that it had in 2004—the same year as the chase and
shooting at issue in Plumhoff occurred—surveyed the existing
precedent regarding the “reasonableness of lethal force as a re-
sponse to vehicular flight” and concluded that:
       a police officer did not violate clearly established law
       when she fired at a fleeing vehicle to prevent possible
       harm to other officers on foot who she believed were
       in the immediate area, occupied vehicles in the
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 19 of 35




20-10503               Opinion of the Court                        19

      driver’s path, and any other citizens who might be in
      the area.
Id. at 779 (quotation marks omitted) (alterations adopted). The
Court in Brosseau only considered cases that predated the shooting
at issue in that case, which occurred in February 1999. See id. Still,
Brosseau made it plain, the Court explained in Plumhoff, that it was
not clearly established as of February 1999 that “it was unconstitu-
tional to shoot a fleeing driver to protect those whom his flight
might endanger.” See id. Immunity was thus required for the of-
ficers in Plumhoff unless the plaintiff could distinguish Brosseau or
cite some authority that had emerged between 1999 and 2004
showing that the suspect’s shooting in 2004 clearly was unconstitu-
tional. See id. at 780. The plaintiff in Plumhoff, the Court said,
could do neither. See id.
       A little over a year after Plumhoff was decided, and just
seven months before Plaintiff’s shooting in June 2016, the Supreme
Court again granted summary judgment to an officer who was
sued under § 1983 for shooting a suspect during a high-speed car
chase. See Mullenix v. Luna, 577 U.S. 7, 19 (2015). The suspect in
Mullenix initiated the chase when he fled in his car from an officer
who was trying to serve a warrant for his arrest. See id. at 8. Other
officers joined the chase, which continued for about 18 minutes
down the interstate at speeds between 85 and 110 miles per hour.
See id. Two times during the chase, the suspect called the police
dispatcher claiming to have a gun and threatening to shoot the of-
ficers if they continued their pursuit. See id. The dispatcher
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 20 of 35




20                     Opinion of the Court                 20-10503

relayed those threats to the officers involved in the chase and re-
ported as well that the suspect might be intoxicated. See id. The
officers planned to stop the suspect by setting tire spikes at various
locations on the interstate, but as the suspect headed towards the
location where spikes were being set by another officer, Officer
Mullenix decided it would be better to shoot at the suspect’s car to
disable it. See id. at 9. Mullenix took up a shooting position on an
overpass, and when he spotted the suspect’s approaching car, he
fired six shots at the car, killing the suspect. See id.
       The suspect’s estate sued Mullenix individually under
§ 1983, alleging that he had used excessive force and violated the
Fourth Amendment by shooting at the suspect’s car. See id. at 10.
Mullenix moved for summary judgment on the ground of qualified
immunity, but the district court denied his motion and the Fifth
Circuit affirmed, concluding that:
      Mullenix’s actions were objectively unreasonable be-
      cause several of the factors that had justified deadly
      force in previous cases were absent . . . : There were
      no innocent bystanders, [the suspect’s] driving was
      relatively controlled, [Mullenix] had not first given
      the spike strips a chance to work, and [Mullenix’s] de-
      cision was not a split-second judgment.
Id. at 11 (quotation marks omitted). The Fifth Circuit concluded
further that Mullenix was not entitled to qualified immunity be-
cause “the law was clearly established such that a reasonable officer
would have known that the use of deadly force, absent a
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 21 of 35




20-10503               Opinion of the Court                        21

sufficiently substantial and immediate threat, violated the Fourth
Amendment.” See id. (quotation marks omitted).
        The Supreme Court again granted certiorari and again re-
versed, this time bypassing the question whether Mullenix had vi-
olated the Fourth Amendment and focusing solely on the clearly
established law prong of the analysis. See id. Addressing the Fifth
Circuit’s rationale for denying qualified immunity, the Court in
Mullenix restated its oft-repeated admonition that clearly estab-
lished law should not be defined “at a high level of generality” for
purposes of qualified immunity. See id. at 12 (quotation marks
omitted). The relevant inquiry, the Court explained, “must be un-
dertaken in light of the specific context of the case, not as a broad
general proposition.” See id. (quotation marks omitted). The Fifth
Circuit had thus erred, the Court concluded, by holding that Mul-
lenix violated the “clearly established rule” that an officer “may not
use deadly force against a fleeing felon who does not pose a suffi-
cient threat of harm to the officer or others.” See id. (quotation
marks omitted). The determinative question was, instead,
whether it was clearly established that the Fourth Amendment pro-
hibited Mullenix’s conduct “in the situation he confronted”—that
is, whether it should have been clear to Mullenix that it violated
the Fourth Amendment for him to shoot “a reportedly intoxicated
fugitive, set on avoiding capture through high-speed vehicular
flight, who twice during his flight had threatened to shoot police
officers, and who was moments away from encountering an of-
ficer” who was setting a tire spike on the interstate. See id. at 13.
USCA11 Case: 20-10503       Date Filed: 10/26/2021    Page: 22 of 35




22                     Opinion of the Court                20-10503

        After reframing the relevant question in this manner, the
Court ultimately concluded that no existing precedent at the time
of the incident established “beyond debate” that Mullenix acted un-
reasonably by shooting at a suspect’s car where the suspect “had
led police on a 25–mile chase at extremely high speeds, was report-
edly intoxicated, had twice threatened to shoot officers, and was
racing towards [another] officer’s location” on the interstate. See
id. at 14–15. Surveying the relevant case law, the Court noted that
its own precedent involving Fourth Amendment excessive force
claims asserted in the context of high-speed car chases—at that
point consisting solely of Plumhoff, Scott, and Brosseau—“re-
veal[ed] the hazy legal backdrop against which Mullenix acted.”
See id. at 14. In Brosseau, the Court noted, it had held that an of-
ficer did not violate clearly established law when she shot a suspect
fleeing in his car out of fear that the suspect’s flight endangered
other officers and motorists in the area. See id. And in the two
excessive force vehicular flight cases it had decided after Brosseau,
the Court observed, it did not even find a Fourth Amendment vio-
lation where an officer used deadly force against a suspect during a
high-speed car chase. See id. at 14–15 (citing Scott v. Harris, 550
U.S. 372, 384 (2007) and Plumhoff, 572 U.S. at 780). Indeed, the
Court emphasized in Mullenix, it had “never found the use of
deadly force in connection with a dangerous car chase to violate
the Fourth Amendment, let alone to be a basis for denying qualified
immunity.” See id. at 15.
USCA11 Case: 20-10503              Date Filed: 10/26/2021           Page: 23 of 35




20-10503                     Opinion of the Court                                 23

        Given the Supreme Court’s decisions in Plumhoff and Mul-
lenix, we likewise find no basis for denying qualified immunity to
Defendant in this case. Again, in Plumhoff, issued just two years
prior to Plaintiff’s shooting, the Supreme Court held that an officer
did not violate the Fourth Amendment by using deadly force to
end the high-speed chase described in our discussion of that case
above. There are a few differences between this case and Plum-
hoff: the suspect in Plumhoff was driving a car whereas Plaintiff
was driving a motorcycle, the traffic in Plumhoff arguably was
heavier, and the suspect in Plumhoff might have committed more
traffic violations during the chase than Plaintiff. But there are
many more similarities: (1) in this case and in Plumhoff, the initial
stop was for a relatively minor offense 5—a missing tag here and an
inoperable headlight in Plumhoff; (2) in both cases, the initial stop


5 Plaintiff’s argument that his shooting was unreasonable because he initially
was signaled to stop for a minor tag violation is unpersuasive, given that the
suspect in Plumhoff was signaled to stop for a minor headlight violation. We
note further that by the time Plaintiff was shot, he had committed numerous
violations beyond a missing tag—indeed, when Plaintiff was shot, he was a
fleeing felon under Georgia law. See O.C.G.A. § 40-6-395(b)(5)(A)(i) (making
it a felony to drive in excess of 20 miles an hour above the posted speed limit
“while fleeing or attempting to elude a pursuing police vehicle or police of-
ficer”). Of course, Plaintiff’s status as a fleeing felon does not necessarily justify
the use of deadly force against him. See Garner, 471 U.S. at 11 (“The use of
deadly force to prevent the escape of all felony suspects, whatever the circum-
stances, is constitutionally unreasonable. It is not better that all felony sus-
pects die than that they escape.”). But Plaintiff’s suggestion that Defendant
shot him because of a minor tag violation is an extreme mischaracterization
of the record.
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 24 of 35




24                     Opinion of the Court                 20-10503

quickly developed into a protracted high-speed car chase; (3) like
the suspect in Plumhoff, Plaintiff indisputably committed several
traffic violations during the chase that Defendant reasonably could
have perceived as posing a threat to other motorists, officers, and
bystanders in the area, including running a red light in a downtown
area, zigzagging and swerving around patrol cars, making U-turns
and popping wheelies, and driving on the wrong side of the road;
(4) it is undisputed that Defendant heard reports that Plaintiff was
weaving through and heading into oncoming traffic, and thus en-
dangering other motorists as the chase continued through Wayne
County and thereby presenting a threat similar to that posed by the
driver in Plumhoff; and (5) finally, like the officer in Plumhoff, De-
fendant shot Plaintiff when he threatened to take off and resume
the chase after momentarily stopping.
       In short, the Supreme Court in Plumhoff was faced with a
scenario that is factually similar to this case in many respects. And
presented with that factual scenario, the Supreme Court concluded
that an officer’s use of deadly force to terminate a high-speed car
chase did not violate the Fourth Amendment because “all that a
reasonable police officer could have concluded was that [the sus-
pect] was intent on resuming his flight and that, if he was allowed
to do so, he would once again pose a deadly threat for others on
the road.” Plumhoff, 572 U.S. at 777. The same could be said here.
But at the very least, it would not be clear to an officer in Defend-
ant’s position, and aware of Plumhoff, that the use of deadly force
against Plaintiff as he restarted his motorcycle and threatened to
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 25 of 35




20-10503                Opinion of the Court                        25

resume the lengthy and indisputably dangerous chase that pre-
ceded the shooting was unconstitutional.
        As for Mullenix, it is more easily distinguished from this case
than Plumhoff. Most notably, the suspect in Mullenix claimed to
have a gun and threatened to shoot officers if they did not abandon
their pursuit, and that threat was relayed to Officer Mullenix and
presumably factored into his decision to disable the suspect’s car by
shooting at it. The suspect in Mullenix thus arguably presented a
greater threat than Plaintiff to the officers involved in the chase, if
not to other motorists and bystanders. On the other hand, the of-
ficers in Mullenix had a less lethal option of stopping the suspect—
namely, the tire spikes that were being set at the time of the shoot-
ing. There is no evidence suggesting that the officers in this case
had any less lethal means of stopping Plaintiff available to them,
arguably making Defendant’s decision to shoot at Plaintiff when he
threatened to resume the chase more reasonable than Officer Mul-
lenix’s.
       Nevertheless, and regardless of the factual differences be-
tween the two cases, the Supreme Court made a few points in Mul-
lenix that are highly relevant to the qualified immunity analysis in
this case, and that weigh heavily in favor of granting immunity to
Defendant. First, we cannot (as Plaintiff would have us do) decide
whether qualified immunity applies in this case by applying the
clearly established but general rule—set out in Graham and Gar-
ner—that an officer may not use deadly force against a fleeing felon
“absent a sufficiently substantial and immediate threat.” See
USCA11 Case: 20-10503             Date Filed: 10/26/2021          Page: 26 of 35




26                          Opinion of the Court                        20-10503

Mullenix, 577 U.S. at 11. The Supreme Court recently reaffirmed
this principal in Rivas-Villegas v. Cortesluna, 595 U.S. __, 2021 WL
4822662, at *2 (U.S. Oct. 18, 2021) (quoting Mullenix and empha-
sizing that “[s]pecificity is especially important in the Fourth
Amendment context, where it is sometimes difficult for an officer
to determine how the relevant legal doctrine, here excessive force,
will apply to the factual situation the officer confronts”) and City
of Tahlequah, Oklahoma v. Bond, 595 U.S. __, 2021 WL 4822664,
at *2 (U.S. Oct. 18, 2021) (“We have repeatedly told courts not to
define clearly established law at too high a level of generality.”).
Instead, we must determine whether any preexisting law would
have put Defendant on notice that his conduct under the particular
circumstances that confronted him during the chase involving
Plaintiff made it clear—“beyond debate”—that it would be unrea-
sonable for him to use deadly force when Plaintiff threatened to
resume the chase. 6 See Mullenix, 577 U.S. at 12. Second, and as
noted above, as of the date Mullenix was decided, the Supreme
Court had “never found the use of deadly force in connection with
a dangerous car chase to violate the Fourth Amendment.” See id.
at 15. The Supreme Court has not decided any excessive force
cases involving a high-speed car chase since Mullenix. It is thus


6 Much of Plaintiff’s argument on appeal is based on the general fleeing felon
rule of Garner and Graham. Mullenix makes it clear that the general rule of
Garner and Graham does not apply in cases such as this one, where a suspect’s
vehicular flight reasonably—and objectively—could be perceived by an officer
to pose a substantial risk to officers, other motorists, or pedestrians in the area.
USCA11 Case: 20-10503            Date Filed: 10/26/2021          Page: 27 of 35




20-10503                   Opinion of the Court                                27

apparent, based on Mullenix, that no Supreme Court authority
could have put Defendant on notice that his use of deadly force
against Plaintiff under the circumstances of this case violated the
Fourth Amendment.
       Nor would any preexisting precedent from this Court have
put Defendant on notice of the unlawfulness of his conduct, assum-
ing it was unlawful. Most of the circuit precedent Plaintiff cites is
so factually dissimilar from this case that it has no bearing on the
qualified immunity analysis. See Gilmere v. City of Atlanta, 774
F.2d 1495, 1502 (11th Cir. 1985) (finding a Fourth Amendment vio-
lation where officers beat and shot a drunk suspect during a scuffle
that ensued after the suspect resisted arrest and attempted to flee
on foot); Lundgren v. McDaniel, 814 F.2d 600, 603 (11th Cir. 1987)
(“[S]hooting a suspected felon who was apparently neither fleeing
nor threatening the officers or others was . . . an unreasonable sei-
zure and clearly violated fourth amendment law.”) (footnote omit-
ted); and Salvato v. Miley, 790 F.3d 1286, 1294 (11th Cir. 2015)
(denying qualified immunity to an officer who shot a suspect with-
out warning after the suspect struggled with the officer and then
backed away from the officer on foot). 7 These cases, all of which

7 Plaintiff also cites Ayers v. Harrison, 650 F. App’x 709 (11th Cir. 2016), Gail-
lard v. Commins, 562 F. App’x 870 (11th Cir. 2014), and Baltimore v. City of
Albany, 183 F. App’x 891 (11th Cir. 2006). Neither Ayers nor Baltimore in-
volved a high-speed chase, and the chase in Gaillard had already ended when
the defendant officer accelerated his vehicle into a suspect who was by that
time fleeing on foot, killing him. See Gaillard, 562 F. App’x at 875 (“Im-
portantly, this is not a case where a high-speed car chase remained in progress.
USCA11 Case: 20-10503            Date Filed: 10/26/2021          Page: 28 of 35




28                         Opinion of the Court                        20-10503

involved a suspect fleeing or resisting arrest while on foot, would
not have given Defendant any reason to believe that his use of
deadly force against Plaintiff was unreasonable given the events
that occurred during the high-speed chase that preceded the shoot-
ing.
       Plaintiff also relies on Vaughan v. Cox, 343 F.3d 1323, 1330
(11th Cir. 2003), where this Court held it was unreasonable for an
officer to shoot at a suspect who failed to pull his truck over when
he was signaled by officers to stop, but who did not drive in a man-
ner that posed a risk to the officers pursuing him or other motorists
on the road. See Vaughan, 343 F.3d at 1330. Vaughan is easily
distinguished from this case. All the suspect in Vaughan did before
being shot was drive away from the police for a short distance
down the interstate, traveling at approximately 80 to 85 miles per
hour in a 70-mile per hour speed zone. See id. The suspect in
Vaughan failed to stop when he was signaled by police to do so,
but he made no evasive maneuvers besides accelerating and there
was no evidence that he otherwise “had menaced or [was] likely to
menace others” on the road “at the time of the shooting.” See id.
By contrast, it is undisputed that Plaintiff led numerous officers on

Instead, the suspect’s vehicle spun off the road and came to a complete stop.
An unarmed Gaillard then abandoned the vehicle and fled on foot.”). But in
any event, these unpublished cases do not constitute “clearly established” law
for purposes of the qualified immunity analysis. See JW, by and through
Tammy Williams v. Birmingham Bd. of Ed., 904 F.3d 1248,1260 n.1 (11th Cir.
2018) (“Unpublished cases . . . do not serve as binding precedent . . . and cannot
be relied upon to define clearly established law[.]”).
USCA11 Case: 20-10503            Date Filed: 10/26/2021         Page: 29 of 35




20-10503                   Opinion of the Court                               29

a lengthy chase that reached speeds of 100 to 130 miles per hour,
during which time Plaintiff swerved and zigzagged around patrol
cars, ran a red light in a downtown area, and made U-turns and
popped wheelies on Highway 341. Furthermore, it had been re-
ported to Defendant that Plaintiff was driving on the wrong side of
the road, weaving through traffic, and heading into oncoming traf-
fic as he continued the chase in Wayne County. 8 Defendant would
not have known, based on the very different facts in Vaughan, that
his use of deadly force under the circumstances of this case clearly
violated the Fourth Amendment.
       In fact, this Court has “consistently upheld an officer’s use of
force and granted qualified immunity in cases where [a suspect]
used or threatened to use his car as a weapon to endanger officers
or civilians immediately preceding the officer’s use of deadly


8 We are not persuaded by Plaintiff’s attempt to bring this case within the
reasoning of Vaughan by citing his own testimony that he drove safely and
that there was no other traffic on the road during the chase. Plaintiff’s subjec-
tive assessment that he drove safely—albeit at speeds in excess of over 100
miles per hour and up to 130 miles per hour while performing evasive maneu-
vers to avoid the patrol cars pursuing him and running a red light in a down-
town area—does not raise an issue of fact as to the objective risk Plaintiff pre-
sented from Defendant’s perspective. See Kingsley v. Hendrickson, 576 U.S.
389, 399 (2015) (emphasizing that the objective reasonableness determination
must be made “from the perspective and with the knowledge of the defendant
officer”). And again, it is undisputed that Defendant heard credible reports
that Plaintiff was weaving through and heading into oncoming traffic and thus
endangering other motorists on the road as he continued the chase through
Wayne County.
USCA11 Case: 20-10503       Date Filed: 10/26/2021     Page: 30 of 35




30                     Opinion of the Court                 20-10503

force.” See McCullough, 559 F.3d at 1206–1207 (collecting Elev-
enth Circuit excessive force cases involving vehicular flight). In
McCullough, officers shot and killed a suspect who “late at night
refused to pull over, engaged in a high-speed chase, and then, after
pulling over, repeatedly refused to show his hands or respond to
officers, revved his engine, and then drove his truck toward [an of-
ficer] standing nearby in a parking lot.” Id. at 1208. Of course, we
have assumed that Plaintiff did not drive his motorcycle directly
toward Defendant, but Defendant might nevertheless have per-
ceived Plaintiff to pose a serious threat to other motorists and by-
standers if the chase continued, given the events that preceded the
shooting. Several of our cases have held that it is reasonable for an
officer to use deadly force to neutralize such a threat—even against
a suspect who is not immediately threatening an officer by driving
directly at the officer. See Pace v. Capobianco, 283 F.3d 1275, 1281–
82 (11th Cir. 2002) (holding that the use of deadly force to termi-
nate a high-speed chase was reasonable, even assuming the suspect
did not try to run over or aim his car at the officers involved in the
chase, due to the suspect’s “aggressive use of his automobile during
the chase”); Long v. Slaton, 508 F.3d 576, 581 (11th Cir. 2007) (up-
holding an officer’s use of deadly force against a mentally unstable
suspect who stole a marked police car and was attempting to drive
the car toward the road, stating: “the law does not require officers
in a tense and dangerous situation to wait until the moment a sus-
pect uses a deadly weapon to act to stop the suspect”). A reasona-
ble officer in Defendant’s position would not have known to a cer-
tainty, based on these cases, that his use of deadly force against
USCA11 Case: 20-10503        Date Filed: 10/26/2021     Page: 31 of 35




20-10503                Opinion of the Court                        31

Plaintiff violated the Fourth Amendment under the circumstances.
See Pace, 283 F.3d at 1282 (“[P]re-existing law must give real notice
of practical value to government officials, considering the specific
circumstances confronting them, and not just talk of some gener-
alized, abstract intellectual concept.”).
        Finally, while it is true that factually identical precedent is
not always required to overcome qualified immunity, we only dis-
pense with the requirement in an excessive force case when an of-
ficer’s conduct “lies so obviously at the very core of what the
Fourth Amendment prohibits” that its unlawfulness was “readily
apparent” under the circumstances. Priester v. City of Riviera
Beach, 208 F.3d 919, 926 (11th Cir. 2000) (quotation marks omitted)
(explaining that obvious clarity is a narrow exception to the rule
requiring particularized case law, applicable where an officer’s con-
duct extends “far beyond the hazy border between excessive and
acceptable force”). See also Helm v. Rainbow City, 989 F.3d 1265,
1276 (11th Cir. 2021) (applying the obvious clarity rule where an
officer “deployed his taser on a teenage girl three times as she lay
immobilized on the floor with at least four to five adult men hold-
ing down her arms and legs while she suffered a medical emer-
gency—a grand mal seizure”). The obvious clarity exception can-
not apply here, given the Supreme Court’s decision in Plumhoff,
from which an officer in Defendant’s position might reasonably
have extrapolated that the use of deadly force to terminate a pro-
tracted high-speed chase, during which Plaintiff committed numer-
ous traffic violations while driving at speeds of 100 to 130 miles per
USCA11 Case: 20-10503        Date Filed: 10/26/2021      Page: 32 of 35




32                      Opinion of the Court                  20-10503

hour through two counties was a reasonable response to the threat
presented by allowing Plaintiff to resume the chase. As such, and
because Plaintiff fails to point to any other preexisting law that
would have given Defendant fair warning of the unlawfulness of
his conduct, we hold that Defendant is entitled to qualified immun-
ity on Plaintiff’s § 1983 Fourth Amendment claim.
III.   State Claims
       The district court did not rule on the merits of Plaintiff’s
state claims. Instead, the court declined pendent jurisdiction over
the those claims and dismissed them without prejudice after grant-
ing summary judgment on the federal § 1983 claim. The district
court was within its discretion to decline jurisdiction over Plaintiff’s
state claims, and there is no basis for disturbing that decision on
appeal. See Hardy v. Birmingham Bd. of Educ., 954 F.2d 1546, 1550
(11th Cir. 1992) (“[W]hen the federal-law claims have dropped out
of the lawsuit in its early stages and only state-law claims remain,
the federal court should decline the exercise of jurisdiction by dis-
missing the case without prejudice.”) (quotation marks omitted);
Ameritox, Ltd. v. Millennium Labs., Inc., 803 F.3d 518, 532 (11th
Cir. 2015) (citing 28 U.S.C. § 1367(c) and noting the district court’s
authority to dismiss state claims once the court “has dismissed all
claims over which it has original jurisdiction”).
                           CONCLUSION
      For the reasons stated above, we AFFIRM the district court’s
order granting summary judgment to Defendant on Plaintiff’s
USCA11 Case: 20-10503    Date Filed: 10/26/2021   Page: 33 of 35




20-10503             Opinion of the Court                    33

§ 1983 claim on the ground of qualified immunity and dismissing
without prejudice Plaintiff’s state claims.
USCA11 Case: 20-10503       Date Filed: 10/26/2021    Page: 34 of 35




20-10503              JORDAN, J., Concurring                       1

JORDAN, Circuit Judge, Concurring:
        Given the Supreme Court’s recent qualified immunity deci-
sions in Rivas-Villegas v. Cortesluna, 595 U.S. ___, 2021 WL
4822662 (U.S. Oct. 18, 2021), and City of Tahlequa v. Bond, 595
U.S. ___, 2021 WL 4822664 (U.S. Oct. 18, 2021), I reluctantly con-
cur in the judgment. I say reluctantly because the Supreme Court’s
governing (and judicially-created) qualified immunity jurispru-
dence is far removed from the principles existing in the early 1870s,
when Congress enacted 42 U.S.C. § 1983. See, e.g., Zigler v. Abasi,
137 S.Ct. 1843, 1870-72 (2017) (Thomas, J., concurring in part and
concurring in the judgment); William Baude, Is Qualified Immun-
ity Unlawful?, 106 Cal. L. Rev. 45, 55-61 (2018); Ilan Wurman,
Qualified Immunity and Statutory Interpretation, 37 Seattle U. L.
Rev. 939, 961-72 (2014). For a Court that consistently tells us that
federal statutes are interpreted according to ordinary public mean-
ing and understanding at the time of enactment, see Wisconsin
Central Ltd. v. United States, 138 S.Ct. 2067, 2071 (2018), and that
§ 1983 preserved common-law immunities existing at the time of
its enactment, see Pierson v. Ray, 386 U.S. 547, 554-55 (1967), that
is a regrettable state of affairs.
       Viewing the evidence in light most favorable to Mr. Schantz,
Sheriff DeLoach used deadly force against him twice. Sheriff De-
Loach first fired his shotgun at Mr. Schantz when he had stopped
his motorcycle. When that first blast missed and Mr. Schantz un-
derstandably tried to drive away, Sheriff DeLoach fired at him
again. This time the shot hit home, with the buckshot striking Mr.
USCA11 Case: 20-10503       Date Filed: 10/26/2021    Page: 35 of 35




2                     JORDAN, J., Concurring               20-10503

Schantz in the face and neck. The notion that Sheriff DeLoach can
escape liability for using deadly force under these circumstances—
against an unarmed joyrider who was at rest on his motorcycle—
stands § 1983 on its head, and will lessen incentives for police de-
partments to craft better policies for the use of deadly force. “Re-
gardless of the formal relationship between the constitutional and
state law standards and the administrative standard, it is clear that
the administrative standard remains heavily informed by both.”
Seth W. Stoughton, Jeffrey J. Noble, & Geoffrey P. Alpert, Evalu-
ating Police Uses of Force 104 (2020). See also Franklin E. Zimring,
When Police Kill 219 (2017) (“[T]he main arena for the radical
changes necessary to save many hundreds of civilian lives in the
United States each year is the local police department, not the fed-
eral courts or Congress, not state government, not local mayors or
city councils, not even the hearts and minds of the police officers
on the streets. All of these people and institutions can help by in-
fluencing local police to create less destructive rules of engage-
ment.”).